DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on 12/31/2020.
Claims 1 – 3 and 7 – 9 are presented for examination. 
Claims 1 and 7 were amended in the reply filed on 2/7/2022.
This action is final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is acknowledged and being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2019-165408 filed in Japan on 09/11/2019. 

Response to Arguments
Regarding Applicant’s arguments on page 5 directed to claims 1-3 and 7-9: Applicant’s arguments filed with respect to the rejections made under 35 USC § 101 have been fully considered, and they are persuasive. The rejections made under 35 USC § 101 have been withdrawn. 
Regarding Applicant’s arguments on page 5 directed to claims 1-3 and 7-9: Applicant’s arguments filed with respect to the rejections made under 35 USC § 103 have been fully considered, but they are not persuasive. Applicant argues that Terada in view of Corder in view of Vaz does not disclose the amended claim language of claim 1, but Examiner respectfully disagrees. As shown in the rejection below, Examiner argues that Terada teaches and that if a customer does not retrieve the package within a predetermined time period (i.e. determines that the customer has not visited the locker spot during the managed predetermined length of time), after being notified of time period extension options (i.e. makes an inquiry to the customer terminal about whether the item kept in the locker corresponding to the locker number in the electronically controlled locker should be temporarily taken out), without paying to extend the time period, the locker is temporarily opened and the package is to be picked up by the delivery service provider and returned to the sender, or if a customer pays to extend the time period, storing the item for extra time and displaying a time corresponding to the extension on the customer’s smart phone (i.e. the item should be continuously kept in the locker displaying a stockable time of when an extension is made). Independent claim 7 is amended in the same fashion as claim 1 and therefore rejected in the same fashion as claim 1 as described above. Dependent claims 2, 3, 8 and 9 are rejected for the same reasons by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020111914 Al to Terada et al (Terada) in view of US 20140330603 A1 to Corder et al (Corder) and further in view of US 20160132659 A1 to Vaz (Vaz). 

Claims 1 and 7. A locker management system comprising: 
a management server that manages a status of shipping of items (Terada [0052] – [0054], [0062], and Fig. 12 showing destination site computer receiving/managing status of delivery and storage of a package in the locker system) from one or more distribution centers (Terada: [0037] delivery of the product from the warehouse) to a plurality of locker spots (Terada [0045] “FIG. 5 shows an example in which a home address has been selected as the key, and a map showing a home 504 and closest delivery destination candidates is displayed. In this example, a package pick-up locker facility 501 at a train station, a convenience store 502, and a gas station 503 are displayed as candidates. … The locker facility referred to here is an electronic locker system equipped with multiple storage locker boxes that can be opened and closed individually.”)
and a status of keeping each of the items at each of the locker spots for a predetermined length of time (Terada: [0052] showing when the destination site is a locker facility, information 802 including the order number, the scheduled delivery date, and the holding period, are sent to the destination site; which as per Fig. 12 includes the management server; also generally see [0045] – [0046] showing selection of specific locker facility as the destination site; [0041] – [0046] showing buyer orders product and selects facility for delivery),
wherein the locker spot is equipped with an electronically controlled locker for keeping the item (Terada: [0045] "The locker facility referred to here is an electronic locker system equipped with multiple storage locker boxes that can be opened and closed individually"), and a spot terminal (Terada [0062] “In FIG. 12, the computer system of the destination site 140 includes: input means 1204 to allow the buyer (recipient) to enter a password; output means 1203 for printing package management information; control means 1201 for performing operations such as performing public key decryption of an encrypted value; communication means 1202 for accessing the Internet; and a memory 1201.”), and 
the management server 
receives selection and designation of the locker spot to keep the item from a customer terminal and designation of the predetermined length of time for which the item is kept at the locker spot, (Terada: [0052] showing when the destination site is a locker facility, information 802 including the order number, the scheduled delivery date, and the holding period, are sent to the destination site; which as per Fig. 12 includes the management server; also generally see [0045] – [0046] showing selection of specific locker facility as the destination site; [0041] – [0046] showing buyer orders product and selects facility for delivery)

Regarding the following limitation
upon delivery of the item to the electronically controlled locker of the locker spot selected and designated by the customer terminal, notifies the customer terminal of a locker number in the electronically controlled locker keeping the item, 
Terada teaches performing the shipping operation and notifying the customer terminal with the delivery destination site information ([0054] “When the reservation is made at the destination site, information 804, containing an order number and a locker number (an identification number for the locker facility or an identification number for a box), is sent back to the distribution intermediary 130. Then, the delivery intermediary performs a shipping instruction operation 211 and requests the electronic mall to contact the buyer 110 (step 212) and sends the delivery destination site information 805 needed for a recipient authentication operation 218.”), but doesn’t explicitly teach notifying the customer of the locker number. 
However, Corder teaches notifying the customer of the locker number once the item has been delivered to the locker ([0070] “Once the ordered goods are delivered to the locker location, the e-commerce goods seller or the shipper can send an email, text, automated call letting the customer know that the goods are ready to be picked up. Included in the message(s) sent to the customer, the locker system or cloud based locker control system can send information about the locker location, locker number, customer authentication code and access pass code.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include sending the locker number to the customer as taught by Corder in the system of Terada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Terada, in view of Corder, further teaches
and manages the locker number, a customer ID of the customer, and the predetermined length of time, (Terada [0045] “In this system, the package can be placed in a predetermined locker box beforehand. When the buyer enters code information such as a password, the locker box can be automatically opened and the package can be taken home.”  [0035] – [0037] teaching registering a user with a user ID.  [0058] teaching the predetermined length of time since an item was placed in a locker until the item was retrieved by the user or abandoned if the maximum time was exceeded.)

Regarding the following limitations,
when a customer using the customer terminal visits the locker spot during the managed predetermined length of time, 
Terada teaches the customer visiting the locker during the predetermined length of time (Terada, see at least [0058] – [0059], regarding the customer visiting the locker to retrieve the item during the specified time period).  Terada further teaches the technique of the customer using a terminal at the locker to enter a password or access code in order to unlock the appropriate locker once it is determined whether the person coming to pick up a package is the correct recipient (Terada [0059] and [0062]).  Terada does not explicitly teach the customer using the customer terminal. 
	However, Corder teaches the customer, running an app on the customer’s mobile device (i.e. customer terminal), retrieving a package from an electronically locked locker once the customer is authenticated through the customer’s mobile device (See at least Corder [0065] and FIG. 2). 
	One of ordinary skill in the art would have recognized that applying the known technique of Corder to Terada would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Corder to the teaching of Terada would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the technique of requiring a customer to use a customer terminal for authentication when retrieving a package from a locker. Further, applying the technique of Corder to Terada, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a greater level of user authentication through the use of the user’s mobile device, enhancing the security of the locker unit and reducing the likelihood of unauthorized access to the locker.

Regarding the following limitations,
and in order to unlock the locker corresponding to the locker number using the customer terminal, reads an identification code attached to the locker and transmits the identification code and the customer ID of the customer to the management server, 
Terada generally teaches unlocking a locker by a registered user by using an access code that is entered at the terminal of the locker by the user, which is then verified by the server, but does not teach explicitly transmitting the code and the customer ID to the server. 
However, Corder teaches, [0073], “When the customer arrives at the locker location, the customer uses their mobile device to authenticate themselves and open the locker with their access code by transmitting the locker access code and authentication information over the internet or a cellular network to the locker operator's locker management control software which would then unlock the locker from a remote location of from the cloud.”  See also [0080] regarding authentication of the customers and access codes for retrieving packages from the locker.  
One of ordinary skill in the art would have recognized that applying the known technique of Corder to Terada would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Corder to the teaching of Terada would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transmitting a code and authentication information to a server for verification before unlocking a locker. Further, applying the technique of Corder to Terada, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow an additional level of user authentication through the use of the user’s mobile device, enhancing the security of the locker unit and reducing the likelihood of unauthorized access to the locker.  
 Terada, in view of Corder, does not teach the technique that the customer terminal reads an identification code attached to the locker.  Corder teaches the technique that a terminal located at a locker location where [0091] “a scan reader 404 that can read bar codes, QR codes, or an access code directly from the customer's mobile device screen.”  The technique differs in that the locker terminal is reading an identification code presented on the user’s device, rather than the user’s device reading an identification code attached to the locker. 
However, Vaz, [0042], teaches the technique that electronically locked bins have machine-readable barcodes or QR codes relating to an individual identifier of the bin which can be scanned by a suitable barcode reader. Vaz, [0045] further teaches that in order to unlock the bin, the user must scan the barcode label of the identified bin, which is then cross-checked by the management server, before sending the unlock signal to the bin.)  
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Terada, in view of Corder, with the teachings of Vaz to require a user scan a unique identifier associated with a locked bin/locker, with the motivation that requiring the scanning of the identifier code provides “an extra level of authentication” (Vaz [0045]). 

Terada does not teach the following limitations, however, Corder teaches,
performs processing of checking the locker number notified to the customer terminal for takeout of the item kept in the locker corresponding to the locker number in the electronically controlled locker, (Corder [0070] “Included in the message(s) sent to the customer, the locker system or cloud based locker control system can send information about the locker location, locker number, customer authentication code and access pass code.” 
and a customer ID corresponding to the locker number managed by the management server against the locker number transmitted from the customer terminal, and the customer ID of the customer, (Corder [0071] “When the customer who ordered the goods arrives at the locker location, the customer can access the locker by entering the pass code, locker number and/or authentication information.”  [0073] “When the customer arrives at the locker location, the customer uses their mobile device to authenticate themselves and open the locker with their access code by transmitting the locker access code and authentication information over the internet or a cellular network to the locker operator's locker management control software”)
if the answer of the checking processing is positive, transmits a signal for unlocking the locker corresponding to the locker number from the management server to the locker, and (Corder [0073] “the locker operator's locker management control software which would then unlock the locker from a remote location of from the cloud.”)
One of ordinary skill in the art would have recognized that applying the known technique of Corder to Terada would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Corder to the teaching of Terada would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such checking customer authentication information and a corresponding locker number that was transmitted to the customer in order to unlock the corresponding locker up successful authentication of the customer and the locker number. Further, applying the technique of Corder to Terada, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would provide greater convenience to the customer by allowing the customer to use their mobile device to open a locker, and provide additional security to the locker system by verifying that the customer is attempting to open the correct locker specified in the notification to the customer. 

Terada, in view of Corder, and further in view of Vaz, further teaches,
when the customer using the customer terminal visits the locker spot during the managed predetermined length of time and does not unlock the locker corresponding to the locker number using the customer terminal, determines that the customer has not visited the locker spot during the managed predetermined length of time, and makes an inquiry to the customer terminal about whether the item kept in the locker corresponding to the locker number in the electronically controlled locker should be temporarily taken out, or, the item should be continuously kept in the locker displaying a stockable time of when an extension is made. (Terada, see [0014], [0051], [0056], [0058], FIG. 7, and FIG. 10, teaches and that if a customer does not retrieve the package within a predetermined time period (i.e. determines that the customer has not visited the locker spot during the managed predetermined length of time), after being notified of time period extension options (i.e. makes an inquiry to the customer terminal about whether the item kept in the locker corresponding to the locker number in the electronically controlled locker should be temporarily taken out), without paying to extend the time period, the locker is temporarily opened and the package is to be picked up by the delivery service provider and returned to the sender, or if a customer pays to extend the time period, storing the item for extra time and displaying a time corresponding to the extension on the customer’s smart phone (i.e. the item should be continuously kept in the locker displaying a stockable time of when an extension is made).)  

Regarding Claim 7, see above relevant rejection of claim 1.  Terada further teaches [0014] “a method for specifying a delivery destination site for a product requested by the user is provided”. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020111914 Al to Terada in view of US 20140330603 A1 to Corder, further in view of US 20160132659 A1 to Vaz, and further in view of US 20030040980 A1 to Nakajima et al (Nakajima).

Claims 2 and 8. Using the language of claim 2 variant, Terada, in view of Corder, and further in view of Vaz teaches the locker management system according to Claim 1.  Regarding the following limitation, 
wherein the management server is a spot terminal installed at the locker spot.
Terada teaches that a delivery site may be a locker facility (Terada [0052] and [0045] – [0046]).  Terada further teaches the computer system at the delivery site communicates via the internet and has memory storing instructions for management of packages delivered to the locker and authentication instructions for determining whether the person picking up the package is the correct recipient. 
To the extent that Terada doesn’t explicitly teach that the computing device at the locker location is the management server installed at the locker spot, Nakajima teaches a locker control server 40 installed in a locker base (Nakajima [0041] – [0042] locker control server controlling each of the lockers, which monitors delivery and retrieval; [0096] “a locker control server 50 is provided for each of lockers”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the locker control server of each locker as taught by Nakajima in the locker delivery system of Terada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020111914 Al to Terada in view of US 20140330603 A1 to Corder, further in view of US 20160132659 A1 to Vaz, and further in view of US 7962422 Bl to Melechko et al  (Melechko).

Claims 3 and 9. Using the language of claim 3 variant, Terada, in view of Corder, and further in view of Vaz teaches the locker management system according to Claim 1.  Terada does not explicitly teach the following limitation, 
wherein the management server receives a command for changing the predetermined length of time from the customer terminal.
However, Melechko teaches (Melechko: Col. 6: lines 25-52 in response to notifying the customer of alternate delivery sites/alternate pick-up time periods, the customer selects and transmits one of the alternate pick-up time periods, which may be at the same delivery site, to the server using customer client 115; as per Col. 3 line 46 - Col. 4 line 9 the customer client 115 is a terminal of the customer)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included receiving a selected alternative pick-up time period from a customer terminal of Melechko in the lock delivery system of Terada with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that "a given delivery site may close down or otherwise become unavailable before the customer picks up the order shipment. In another case, a delivery site may be temporarily closed during a time period that was set for the customer to pick up the order shipment" (Melechko: Col. 1 lines 45-50).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628